UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4987


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND LEWIS PERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:11-cr-00042-RGD-FBS-1)


Submitted:   April 20, 2012                 Decided:   April 25, 2012


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shannon L. Hadeed, STALLINGS & BISCHOFF, P.C., Virginia Beach,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Benjamin L. Hatch, Assistant United States Attorney,
Cameron M. Rountree, Special Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following       a    jury   trial,     Raymond       Lewis   Perry     was

convicted of conspiracy to commit robbery and three counts of

robbery, in violation of 18 U.S.C. § 1951(a) (2006), and four

counts    of       using   a   firearm     during     a    crime    of   violence,       in

violation      of    18    U.S.C.     § 924(c)(1)(A)       (2006).       The   district

court sentenced him to a total term of imprisonment of 1160

months.      In this appeal, Perry argues that the district court

abused its discretion in admitting into evidence a statement he

made upon arrest and in rejecting his guilty plea.                       We affirm.

               We review a district court’s evidentiary rulings for

an abuse of discretion.               United States v. Blake, 571 F.3d 331,

350 (4th Cir. 2009).               The Federal Rules of Evidence prohibit the

admission of “[e]vidence of a crime, wrong, or other act . . .

to   prove     a    person’s       character     in   order    to   show    that    on   a

particular         occasion    the    person     acted    in   accordance      with   the

character.”         Fed. R. Evid. 404(b)(1). *            However, Rule 404(b) does

not apply to evidence of acts intrinsic to the crime charged.

United States v. Lighty, 616 F.3d 321, 352 (4th Cir. 2010).

               We    conclude       that   Perry’s     statement      was   admissible

“whether one conceives of it as outside the scope of Rule 404(b)


      *
       Rule 404(b) was amended effective December 1, 2011, after
Perry’s trial, but the changes were stylistic only.



                                             2
because of the evidence’s ‘intrinsic’ value deriving from its

specific       relationship      to     the       facts    of     the   offense    or    as

countenanced by Rule 404(b) because of its relevance in proving

a    non-character-related            consequential             fact—consciousness       of

guilt.”     United States v. Acevedo, 28 F.3d 686, 688 (7th Cir.

1994).     We are not persuaded by Perry’s contention that unfair

prejudice militates against admission of the statement.                            Unfair

prejudice is “prejudice that damages an opponent for reasons

other    than    its    probative       value,      for    instance,      an    appeal   to

emotion,       and   only     when    that    unfair       prejudice       substantially

outweigh[s]       the   probative       value       of    the     evidence.”       United

States v.      Mohr,    318    F.3d   613,        620    (4th    Cir.   2003)   (internal

quotation marks omitted).               Perry’s statement was most damaging

because it demonstrated a consciousness of guilt that linked him

to   a   gas    station       robbery    and       shooting       in    Virginia   Beach.

Accordingly, the district court did not abuse its discretion in

admitting the statement.

               Perry also contends that the district court used the

Fed. R. Crim. P. 11 colloquy to coerce him into pleading not-

guilty in two ways.           First, he argues that the district court’s

mischaracterization of the plea agreement induced him to plead

guilty.     We conclude that Perry cannot demonstrate plain error.

The district court overlooked a provision of the plea agreement

when it advised Perry that “if you change your mind that plea

                                              3
agreement and these proceedings can’t be[] used against you.                            It

would be as if it never happened.”                     However, the error did not

affect    Perry’s     substantial        rights    because      the    district       court

barred the Government from using any statements gained in the

course of plea negotiations.                 See United States v. Vonn, 535

U.S.    55,   58     (2002)       (providing      standard      of    review);    United

States v.      Massenburg,         564   F.3d     337,     342-43      (4th Cir. 2009)

(requiring, inter alia, a showing that error affects substantial

rights in order to demonstrate plain error).

              Second, Perry asserts that the district court coerced

him into pleading guilty by improperly acting as defense counsel

through “a lengthy oration with multiple questions the court

felt    Mr.   Perry       should    consider,     questions      that    had     in   fact

already been asked and answered.”                  (Appellant’s Br. at 22).             We

disagree.      “There is . . . no absolute right to have a guilty

plea accepted.        A court may reject a plea in exercise of sound

judicial discretion.” Santobello v. New York, 404 U.S. 257, 262

(1971).

              Here, after Perry suggested he was pleading guilty, in

part, because he did not believe he would receive a fair trial,

the district court took considerable care to assure Perry that

he   would    have    a    fair    trial.        The    court   also    explained      the

considerations a defendant should weigh in pleading guilty.                            The

court     concluded        its     remarks   by        asking   Perry    whether       the

                                             4
Government’s summary of the facts was accurate.                         Because Perry

asserted the summary was false, the court was constrained to

reject   Perry’s     guilty    plea.        Under       these    circumstances,      the

district    court    can     hardly    be       criticized      for    fulfilling    its

obligation     to   ensure     that,   “[b]efore         entering      judgment     on   a

guilty plea, the court must determine that there is a factual

basis for the plea.”         Fed. R. Crim. P. 11(b)(3).

            Based on the foregoing, we affirm the judgment of the

district court.        We deny Perry’s motion to withdraw counsel and

to hold his appeal in abeyance pending the appointment of new

counsel.     We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented      in    the    materials

before   the   court    and    argument         would    not    aid    the    decisional

process.


                                                                                AFFIRMED




                                            5